Citation Nr: 0913484	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1954.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Tiger Team 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio.  Thereafter, the appellant's 
claims folder was returned to his local RO in Boston, 
Massachusetts.

In October 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The Veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the Veteran.  38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  In a Board decision, dated September 22, 2005 the 
Veteran's original claim of entitlement to service connection 
for PTSD was denied on the basis of no credible supporting 
evidence of an in-service stressor.

2.  Evidence added to the record since the September 2005 
Board decision is new, but when considered in conjunction 
with the record as a whole, does not provide a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's September 2005 decision is final as to the 
claim of service connection for PTSD.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  New and material evidence has not been received since the 
September 2005 Board decision and the appellant's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a), 3.304, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Also in 2006, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA issued a VCAA notice letter to the 
Veteran dated in February 2006.  The letter informed the 
Veteran of what evidence was required to substantiate his 
underlying claim for service connection and of his and VA's 
respective duties for obtaining evidence.  The February 2006 
VCAA notice letter also advised the Veteran that his claim 
was previously denied because PTSD was not found to have been 
incurred or aggravated in service and it informed him of the 
definitions of new and material evidence per 38 C.F.R. 
§ 3.156.  The Board notes that the February 2006 VCAA letter 
indicates that the Veteran was previously denied service 
connection for PTSD and was notified of this decision on July 
9, 1993.  While this is reflected by the claims folder, it is 
not the last final denial regarding the issue of service 
connection for PTSD.  Thus, this notice does not appear to 
meet the type of notice required by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudice.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this regard, the Court has stated that "[n]othing in law 
or common sense supports a conclusion that the Court should 
put on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant."  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  In the present case, the claimant demonstrated 
actual knowledge of when the last final denial for service 
connection for PTSD was issued.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative.  In particular, the petition to reopen the 
service connection claim for PTSD from the Veteran's 
authorized representative, received in November 2005, 
contained a statement noting that the "VA claims file 
discloses this issue [service connection for PTSD] was 
previously decided by the Board of Veterans['] Appeals 
decision dated September 2005," which demonstrates an 
awareness of the last final denial.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Additionally, the 
statement of the case, issued in March 2007, referenced the 
Board's September 2005 decision that denied service 
connection for PTSD as being final.  Based on the foregoing, 
the Board finds that the essential fairness of the 
adjudication was not frustrated.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the Veteran.  Indeed, because the Veteran's petition to 
reopen a claim of service connection for PTSD is denied in 
the instant decision, VA's failure to provide notice as to 
the assignment of a disability rating and/or effective date 
has no adverse impact on the Veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice at that time.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, the 
Board finds that the Veteran has had a meaningful opportunity 
to participate effectively in the processing of the claim, 
and not withstanding Pelegrini, to decide the appeal would 
not be prejudicial to him.  Gordon v. Nicholson, 21 Vet. App. 
270, 282-83 (2007). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records and reports 
of post-service VA treatment and examination.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim, to include testimony at a Travel Board hearing 
in October 2008.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board notes that VA does not have a duty to provide a VA 
examination if the claim is not reopened.  The VCAA 
explicitly states that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

When a determination by the RO is affirmed by the Board, the 
RO's determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  VA regulations provide 
that Board decisions are final from the stamped mailing date 
on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of clear and 
unmistakable error (CUE), or a timely notice of appeal is 
received by the Court.  38 C.F.R. § 20.1100 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision 
dated in June 2006, the RO denied reopening the Veteran's 
claim for service connection for PTSD.  The statement of the 
case issued in March 2007 appears to have addressed the 
evidence added to the record since the last final denial in 
2005, and determined that new and material evidence had not 
been received.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen his claim for entitlement to service 
connection for PTSD was received in November 2005.  As such, 
the amended provision is for application in this case and is 
set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.



Analysis

Historically, a September 22, 2005 Board decision denied the 
Veteran's original claim seeking service connection for PTSD 
based on findings that the Veteran did not engage in combat 
and that he did not have a current diagnosis of PTSD due to 
any verified incident or event of active military service.  
The appellant did not appeal this Board decision, and it 
became final.  38 U.S.C.A. § 7104.  The Board notes that the 
claim denied by the Board in September 2005 and the current 
claim to reopen are based on the same factual basis as they 
are both claims involving the mental disorder PTSD.  See 
Boggs, 520 F.3d at 1334-35.

The Board will now review the evidence of record at the time 
of the last final denial for PTSD in by the Board in 
September 2005.  At that time, the evidence before the Board 
included the Veteran's DD Form 214 that confirms that he 
served in Korea, but does not reflect that he received any 
decorations that are indicative of combat service.  

At the time of the last final denial, the Veteran contended 
that his PTSD results from stressful incidents that he 
experienced while he was stationed in Korea.  He claimed that 
he was exposed to enemy attacks while serving as a truck 
driver, transporting ammunition and food to the front lines.  
The Veteran also stated his truck was never hit but he did 
see trucks explode and knew of friends in his company who 
were killed.  The Veteran also stated that he said he 
participated in grave registration, during which he handled 
dead bodies.  Finally, the Veteran claimed that he was nearby 
when a fellow service man committed suicide.  Available 
service treatment records confirm that the Veteran was with 
the 377th Transportation Company.

The record, at that time of the last final denial in 
September 2005, contained multiple diagnoses of PTSD.  See 
Report of VA psychiatric examination, dated in May 1993; 
Report of a VA psychological evaluation, dated in September 
1993; Letter from VA social worker, dated in June 1994 
(reflecting that the Veteran had PTSD which was, at least, in 
part, related to his combat experience in Korea); Report of 
VA examination, dated in August 1999; Letter from S.R.S., 
M.D., dated in May 2001 (indicated that he was the Veteran's 
treating psychiatrist and that the Veteran had been exposed 
to stressful experiences including serving on grave 
registration duty, witnessing a suicide, and traveling in 
truck convoys that were attacked in diagnosing PTSD).  

In attempts to verify the Veteran's claimed stressors, 
described above, the RO contacted National Personnel Records 
Center (NPRC) and the United States Armed Services Center for 
Research of Unit Records (USASCRUR) on numerous occasions.  
NPRC indicated that the Veteran's records, including his 201 
(personnel) file could not be located, and that his records 
had been destroyed in the fire of 1973.  See Responses from 
NPRC, dated in November 1994 (regarding the 201 file) and 
dated in January 1993 (noting records in their custody were 
lost in the July 1973 fire).  Despite repeated requests, 
USASCRUR was unable to verify any of the Veteran's stressors.  
The Veteran was repeatedly requested to provide greater 
details to facilitate verification.  When more detailed 
stressor information was provided, the RO contacted USASCRUR 
in additional attempts to corroborate the Veteran's 
stressors.  On each occasion, USASCRUR was unable to provide 
stressor verification.  In fact, it was specifically noted 
that the Veteran's grave registration duty and the suicide 
(he has repeatedly described) could not be verified.  See 
Letter from USASCRUR, dated in June 1999.

The evidence added to the record subsequent to the last final 
denial, in September 2005, includes various copies of 
photographs, received in November 2005.  Also received with 
the Veteran's petition to reopen were internet articles 
regarding the Korean Conflict.  A statement from the T.B., 
the Veteran's brother, received in November 2005, reflects 
that T.B. saw the Veteran in Korea.  T.B. noted that the 
Veteran was driving a truck as part of the "377 
transportation outfit" when he saw the Veteran in Korea.  
Additionally, VA outpatient treatment reports from January 
2005 to March 2006 reflect that the Veteran was seen on 
several occasions for mental health treatment, to include 
sessions with VA social workers.

The Veteran provided testimony at a Travel Board hearing at 
the Boston RO in October 2008.  The Veteran testified that he 
was with the 377th Trucking Company attached to the 2nd 
Infantry Division.  (See October 2008 Board hearing 
Transcript "Tr." at 4.)  The Veteran also described what he 
witnessed while on graves registration duty in 1952.  (Id. at 
5-7.)  He also recounted his experience when a fellow 
servicemember committed suicide.  (Id. at 7-8).  The Veteran 
indicated that he did not know this servicemember's name or 
his company or battalion.  (Id. at 9.)  He also noted that he 
did not write home to anyone to express what he had 
experienced in Korea.  (Id. at 10.)  

At the October 2008 Travel Board hearing, the Veteran 
submitted another letter from Dr. S.R.S., dated in September 
2008.  Dr. S.R.S. noted that he was the Veteran's treating 
psychiatrist and this was the fourth letter he has written 
for the Veteran.  It was noted that the Veteran continues to 
suffer from severe and chronic PTSD from his experiences in 
Korea, to include 4 months on graves registration, being shot 
at while driving, and seeing a fellow serviceman commit 
suicide.  At the October 2008 Board hearing, the Veteran also 
submitted a letter from H.P., a former landlord of the 
Veteran's, dated in October 2008.  H.P. indicated that the 
Veteran was a former tenant of his in 1970 until a fire 
destroyed the house and all tenants were forced to vacate the 
premises.

After a review of the evidence received since the September 
2005 Board decision, in conjunction with the evidence 
previously of record, the Board finds that the additional 
evidence is cumulative and redundant of the evidence of 
record at the time of the last prior final denial and it does 
not raise a reasonable possibility of substantiating the 
claim.  The new evidence, as described above, only confirms 
his diagnosis of PTSD.  The Board notes that the Veteran has 
had added very few "new" details regarding his alleged in-
service stressors.  38 C.F.R. § 3.156(a).  The Board finds 
that he did not provide enough information to warrant the 
submission of another inquiry to a records depository (i.e., 
Joint Services Records Research Center (JSRRC)) for 
additional searching.  In this regard, the Board notes that 
the Veteran testified at the October 2008 Board hearing that 
he did not know the servicemember's name or his company or 
battalion.  (Board Tr. at 9.)   The Veteran also testified 
that he did not write letters home to anyone about his 
experiences in the military.  (Id. at 10.)  Additionally, 
there has been no new evidence received concerning 
alternative forms of evidence such as new service treatment 
or personnel records.  While a statement from the Veteran's 
brother notes that he saw the Veteran in Korea as a part of 
the transportation company, this statement does not provide 
any corroboration regarding the stressful in-service events 
claimed by the Veteran.  Further, the military/Korea computer 
articles and photographs do not add any information that 
would tend to corroborate or support the Veteran's claimed 
in-service stressors.  The Board notes that the record is 
essentially unchanged since the last final denial by the 
Board in September 2005.

While the Veteran has contended, among other things, that he 
was engaged in combat with the enemy, the evidence of record 
as previously described does not lend support to his 
allegations.  See, e.g., Notice of Disagreement, received in 
July 2006.  For example, the evidence of record at the time 
of the previous final denial in September 2005, to include 
the Veteran's DD Form 214, reflects that he served in Korea, 
but it does not reflect that he received any decorations that 
are indicative of combat service.  The Court has found that a 
veteran's own statements are insufficient corroboration of 
his own allegations as to in-service stressors.  See Stone v. 
Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007); but see 
38 U.S.C.A. § 1154(b).  Additionally, regarding the Veteran's 
contention that he served on graves registration duty, a June 
1999 letter from USASCRUR, indicated that they were unable to 
document that the Veteran performed grave registration 
duties.

In sum, the Veteran has not submitted new and material 
evidence to VA that would raise a reasonable possibility of 
substantiating his claim for PTSD.  Accordingly, the Board 
finds that an element of service connection claim that was 
missing at the time of the prior final denial by the Board in 
September 2005 remains deficient, namely credible supporting 
evidence of an in-service stressor.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.




ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


